Citation Nr: 1713674	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  08-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status postoperative lumbar laminectomy and fusion at L4-L5.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1979 to February 1980, from May 1981 to March 1988, and from October 2003 to February 2007.  The Veteran was awarded the Combat Action Ribbon, Army Commendation Medal, and Army Achievement Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing is associated with the record.

The Board acknowledges that in August 2016 the Veteran requested an additional Board hearing to present his case.  See August 17, 2016 correspondence and August 29, 2016 VA Form 21-0820 Report of General Information.  The Board is aware of the decision of the Court of Appeals for Veterans Claims (the Court) in Cook v. Snyder, 28 Vet. App. 330 (2016), in which the Court held that that an appellant who has already testified before the Board has a right to an additional hearing before the Board, upon request, once that case has been remanded (or been the subject of a Joint Motion for Remand) by the Court.  However in the present situation, the Veteran's case has not been appealed to or returned from the Court.  Thus, the Court's holding in Cook is not applicable, and VA's duty to provide the Veteran hearing before the Board is satisfied.  

This case was remanded by the Board in August 2009 and September 2014 for additional development.  Unfortunately for the reasons discussed below further development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his postoperative lumbar laminectomy and fusion at L4-L5 (low back disability) is more severe than currently rated.  He also seeks entitlement to TDIU.

The September 2014 Board remand directed the AOJ to obtain outstanding VA medical records, afford the Veteran a VA examination for his low back disability, conduct any development necessary for his TDIU claim, and to readjudicate the Veteran's claims.  On remand, the AOJ obtained the requested records in August 2015, afforded the Veteran a back examination in September 2015, sent the Veteran a TDIU development letter in March 2016, and readjudicated his claims in a July 2016 Supplemental Statement of the Case.

In an August 2016 statement, the Veteran reported he underwent lumbar spine surgery in January 2016.  Additionally, he challenged the adequacy of the September 2015 VA examination, asserting that the examiner did not consider that although the Veteran could bend over one time during an examination, he may not be able to bend, reach, turn, or stretch on a repetitive basis.  See August 2016 correspondence.  The Veteran requested an examination be performed by another physician.  See August 2016 Report of General Information.  Further, subsequent to the September 2015 VA examination the Court issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  It does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  

In light of the Veteran's assertions regarding the change in nature of his low back disability and the Court's holding in Correia, remand for a new low back examination that complies with 38 C.F.R. § 4.59 (2016) and Correia v. McDonald is required.  

Additionally, in May 2010 the Veteran submitted a claim for vocational rehabilitation services.  However, it is not clear whether the Veteran ever received vocational rehabilitation benefits.  Vocational rehabilitation records are generally stored separately from VA treatment records.  As these records may be relevant to his appeals, they should be obtained.  Any outstanding VA and private medical records should also be obtained, including those records relating to the Veteran's January 2016 low back surgery.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's service-connected disabilities from May 2015 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including those relating to his January 2016 low back surgery at the Arkansas Surgical Hospital.

3.  Determine whether the Veteran has a VA vocational rehabilitation counseling folder.  If so, obtain and associate with the electronic claims file the Veteran's vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner other than the September 2015 VA examiner, to determine the current nature and severity of his low back disability.  

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected low back disability, including any bladder or bowel difficulties.  

Additionally, the examiner must interview the Veteran as to his education, training, and work history.  The examiner should describe the functional impairment caused by the Veteran's service-connected disabilities (obstructive sleep apnea; posttraumatic stress disorder; cervical strain and degenerative spur; radiculopathy of the left lower extremity; radiculopathy of the left upper extremity; limitation of extension of the leg with patellofemoral syndrome, left knee; limitation of extension of the leg with patellofemoral syndrome, right knee; limitation of motion of the arm (shoulder); low back disability; recurrent left ankle sprains with mid-foot arthritis; limitation of motion of the right ankle; tinnitus; essential hypertension; gastroesophageal reflux disease; right thumb metacarpophalangeal joint; residuals of right ring finger fracture, right elbow medial epicondylitis; pinguecula of both eyes; benign lichenoid keratosis; and scar associated with cervical strain), with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

5.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




